Citation Nr: 1741828	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  03-21 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In June 2005, the Veteran testified at a personal hearing held before a Veterans Law Judge (VLJ) at the Board's Washington, DC, offices; a transcript of that hearing is associated with the claims file.  The claim was subsequently remanded for additional development in a December 2005 Board decision.

In April 2009, the Veteran was informed that the VLJ who conducted the 2005 hearing was no longer employed by the Board and was therefore unavailable to participate in the adjudication of the appeal.  The Veteran requested a new hearing, which was conducted in June 2009 before the undersigned; a transcript of this hearing is also associated with the claims file.  The matter was again remanded in November 2009 and January 2012.

The Board then denied the claim in an April 2013 decision, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2014, the Court, based on a Joint Motion for Partial Remand, vacated and remanded for further consideration that portion of the Board's decision denying entitlement to service connection for residuals of a left wrist fracture.

The Board again denied the claim in an August 2014 decision, and the Veteran again appealed to the Court.  In an October 2015 Memorandum Decision, the Court set aside that portion of the Board decision addressing the left wrist and remanded the question of service connection for further adjudication.  The Board in turn remanded the matter to the Agency of Original Jurisdiction (AOJ) in June 2016 for additional development consistent with the Court's directives, and remanded the matter again in March 2017 to ensure compliance with those directives. The AOJ has fulfilled the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case is now returned to the Board for further action.


FINDINGS OF FACT

1.  The Veteran sustained a left wrist injury in service.

2.  The preponderance of the evidence is against finding that the Veteran's current left wrist disability is related to active military service or events therein; and there is no evidence of left wrist arthritis manifested to a compensable degree within one year following discharge from service. 


CONCLUSION OF LAW

The criteria for service connection of a left wrist disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Arthritis is a listed chronic condition, with a one year presumptive period dating from separation from service.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran reports that he injured his left wrist jumping into a foxhole. He was treated in the field by a medic who wrapped the joint in an ACE bandage.  At his June 2005 hearing, the Veteran testified that he fractured his wrist during the Tet Offensive. When asked how he knew it was fractured, he stated that when he fell in the hole, it swelled up like the bone was coming out of it. At the June 2009 hearing, the Veteran testified that he fell in a foxhole and broke his wrist. 

Service treatment records contain no reference to any left wrist injury, treatment, or symptoms.  On the Report of Medical History completed at separation in February 1969, the Veteran did not specifically report any left wrist injury or symptoms. Notwithstanding, in the June 2016 remand, the Board found that the Veteran participated in combat in Vietnam and that he had provided satisfactory lay evidence of an in-service left wrist injury.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Medical evidence clearly establishes a current left wrist disability. There is no evidence of left wrist arthritis manifested to a compensable degree within one year following discharge from service and the question for the Board is whether a nexus between service and current disability is shown to be at least as likely as not. 

Post-service treatment records reveal complaints of left wrist pain and problems following several injuries. The Veteran at various times reported wrist fractures in service, in the 1970's, and in the 1990's. 

A VA examination was performed in September 2016. Diagnoses were listed as degenerative arthritis, colles fracture (1999) and scaphoid fracture (1970's). The examiner noted the absence of left wrist complaints in the service records and evidence of post-service fractures. The examiner opined that because there was "no evidence (subjective or objective) to suggest a left wrist injury" in service, and medical records dated the established fractures from after service, it was less likely than not the current disability was related to service.  The Board found in March 2017 that this opinion was inadequate, as the rationale relied on an inaccurate factual basis; a left wrist injury in service was in fact established despite the lack of documentation.

A new medical opinion was offered by a different VA examiner in April 2017; the doctor reviewed the claims folder in its entirety, to include the clinical findings of the September 2016 examiner.  He also opined that it was less likely than not that the current left wrist disability was related to service.  He accepted that the Veteran injured his left wrist during combat service when falling or jumping into a foxhole.  Service treatment records were silent regarding the severity of such, but based on the description of the injury by the Veteran, the most likely injury was a tendon sprain. More likely than not, this would have been a self-limiting injury. The examiner stated that because there was no subsequent follow-up, x-rays or complaints at separation, "there is no medical rationale to assume that this injury was deforming, incapacitating, or would have caused a fracture or other permanent disability."  The examiner noted there were two post-service fractures of the wrist which were more severe than that reported in service, and it was more likely than not that these subsequent injuries with definite fractures would have produced the current arthritis in the wrist.  "Post-traumatic arthritis is more likely to result from more severe trauma involving the bones (such as a fracture) rather than self-limited soft-tissue injuries (including sprains and strains of tendons) that was the most likely resulting injury from his trauma in combat."

On review, the April 2017 VA opinion is considered highly probative. The examiner reviewed the claims folder and provided adequate rationale, to include a discussion of the reported mechanism and likely outcome of the in-service injury, as well as the documented post-service injuries. In this regard, the conclusions of the April 2017 examiner are entirely consistent with the Veteran's reports of his in-service treatment.  No cast was provided and the wrist was merely wrapped.  The physician was clear that the current left wrist disability was consistent with the post-service injuries, and the type of injury described in service simply would not account for the current findings.  

The record does not contain probative evidence to the contrary. In making this determination, the Board acknowledges the Veteran's contentions and notes he is competent to describe his in-service injury and residual symptoms.  He is not, however, competent to provide a medical etiology opinion and his lay assertions do not outweigh the well-reasoned opinion of the April 2017 examiner.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102.


ORDER

Service connection for a left wrist disability is denied.




____________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


